Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to the original filing of 9-8-2020 Claims 1-20 are pending and have been considered below:

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being 
unpatentable over Varadi et al. (“Varadi” 20170046640 A1) in view of Ross et al. (“Ross” 20150338281 A1). 
Claim 1: Varadi discloses a method comprising performing by a computer system: receiving historic data associated with a plurality of environmental maintenance devices provided in an environmentally controlled space over a period of time, wherein the plurality of environmental maintenance devices includes a first environmental maintenance device and a second environmental maintenance device (Paragraphs 23 (multiple maintenance modules) 8, 36 and 62-63; influence model (relationship) of modules);
aggregating the historic data associated with the plurality of environmental maintenance devices; determining a first set of relationships among one or more of the plurality of environmental maintenance devices based on the aggregated historic data associated with the plurality of environmental maintenance devices (Paragraphs 8, 35 and 63); 

Varadi discloses evaluating relationships between devices within the system, however may not explicitly disclose generating a visual representation of the subset of the first set of relationships, wherein the visual representation visually illustrates the effect of the selected environmental maintenance device on the remaining ones of the plurality of environmental maintenance devices or the effect of the remaining ones of the plurality of environmental maintenance devices on the selected environmental maintenance device; and displaying the visual representation on a display device. 
Ross is provided because it discloses an evaluation for monitoring maintenance devices such as sensors (Paragraphs 35-37) and further determines what influence (relationship) adjustments/deviations have on the system (Paragraphs 38 and 48). The readings are presented as a graphical presentation accessible to a user (Figures 5a-b and Paragraphs 88-91).  
Therefore it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to apply a known technique to known device ready for improvement and provide the analysis and evaluation of collected data in a graphical presentation as taught by Ross. One would have been motivated to provide the analysis through the graphical presentation because it enhances visual feedback and interaction operability.    
Claim 2: Varadi and Ross disclose a method of claim 1, wherein the historic data associated with the first environmental maintenance device includes measured or calculated data associated with the first environmental maintenance device over the period of time, and the historic data associated with the second environmental maintenance device includes measured or calculated data associated with the second environmental maintenance device over the period of time (Varadi: Paragraphs 35-36 and 63). 
Claim 3: Varadi and Ross disclose a method of claim 1, wherein the first environmental maintenance device includes a first actuator and a first sensor, the second environmental maintenance device includes a second actuator and a second sensor, the first set of relationships include one or more of a relationship between the first actuator and the first sensor, a relationship between a state variable of the first actuator and the first sensor, a relationship between the second actuator and the second sensor, a relationship between a state variable of the second actuator and the second sensor, a relationship between the first actuator and the second sensor, or a relationship between the first sensor and the second actuator (Varadi: Claim 10 and 16 and Paragraphs 8-10 and 37). 
Claim 4: Varadi and Ross disclose a method of claim 1, wherein the selected environmental maintenance device is the first environmental maintenance device, and the subset of the first set of relationships includes at least an effect of the first environmental maintenance device on itself and an effect of the first environmental maintenance device on the second environmental maintenance device (Varadi: Paragraphs 8-10 and 37; determine load and risk). 
Claim 5: Varadi and Ross disclose a method of claim 1, wherein the input selecting at least one of the plurality of environmental maintenance devices includes two or more selected environmental maintenance devices, wherein the method further comprises; identifying relationships between the selected two or more environmental maintenance devices and remaining ones of the plurality of environmental maintenance devices as the subset of the first set of relationships, wherein the visual representation represents a collective effect of the selected two or more environmental maintenance devices on the remaining ones of the plurality of environmental maintenance devices (Paragraphs 23 (multiple maintenance modules) 8, 36 and 62-63; influence model (relationship) of modules). 
Claim 6: Varadi and Ross disclose a method of claim 1, further comprising: receiving, by the computer, location information associated with respective locations of the plurality of environmental maintenance devices; storing an electronic map of the environmentally controlled space; placing the plurality of environmental maintenance devices on the electronic map based on the location information associated with the plurality of environmental maintenance devices; and incorporating the electronic map in the visual representation displayed on the display device (Varadi: Figures 1-2; floor plan configurations Paragraphs 71-72, 74-76 and 83-84; determines relationships between loads and equipment to make determination on configuration Ross: Figures 5a-b and Paragraphs 88-91; graphical map where configurations are presented). 
Claim 7: Varadi and Ross disclose a method of claim 1, wherein the first set of relationships is represented on the visual representation using one or more visual cues (Ross: Figures 5a-b and Paragraphs 88-91, colors and highlights). 
Claim 8: Varadi and Ross disclose a method of claim 1, further comprising: determining a numeric value for each of the plurality of environmental maintenance devices representing the subset of the first set of relationships; and displaying the numeric value with corresponding environmental maintenance device on the visual representation (Varadi: Paragraphs 8, 28 and 35; sensor value and 74; risk score Ross: Figures 5a-b and Paragraphs 88-91; numeric values provided). 
Claim 9: Varadi and Ross disclose a method of claim 1, further comprising: determining one or more additional sets of relationships among the one or more of the plurality of environmental maintenance devices based on at least the historic data associated with the plurality of environmental maintenance devices, wherein the first set of relationships and the one or more additional sets of relationships include a heat transfer rate, an airflow rate or a latent heat transfer rate (Varadi: Paragraphs 8 and 63 influence model(relationship) 42; airflow). 
Claims 10 and 20 are similar in scope to claim 1 and therefore rejected under the same rationale. 
Claim 11 is similar in scope to claim 2 and therefore rejected under the same rationale. 
Claim 12 is similar in scope to claim 3 and therefore rejected under the same rationale. 
Claim 13 is similar in scope to claim 4 and therefore rejected under the same rationale. 
Claim 14 is similar in scope to claim 5 and therefore rejected under the same rationale. 
Claim 15 is similar in scope to claim 6 and therefore rejected under the same rationale. 
Claim 16: Varadi and Ross disclose a computer product of claim 10, wherein the instructions further cause the computer to: generate a graphical user interface including a list of the plurality of environmental maintenance devices, wherein the input selecting at least one of the plurality of environmental maintenance devices is received via the graphical user interface (Ross: Figures 5a-b and Paragraphs 88-91; numeric values provided). 
Claim 17 is similar in scope to claim 8 and therefore rejected under the same rationale. 
Claim 18 is similar in scope to claim 9 and therefore rejected under the same rationale. 
Claim 19: Varadi and Ross disclose a computer product of claim 18, wherein the instructions further cause the computer to: generate a graphical user interface including a list including all sets of relationships, and receiving an input selecting the first set of relationships via the graphical user interface (Ross: Figures 5a-b and Paragraphs 88-91; numeric values provided). 





















Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Enck SYSTEMS AND METHODS FOR BUILDING PERFORMANCE IMPROVEMENT (20160210569 A1) Figures 5-6.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERROD L KEATON whose telephone number is (571)270-1697.  The examiner can normally be reached on MONDAY -FRIDAY 9:30-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve Hong can be reached on 571-272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-3800.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SHERROD L KEATON/Primary Examiner, Art Unit 2178                                                                                                                                                                                                        2-25-2022